Motion Granted, Appeal Dismissed, and Memorandum Opinion filed
September 14, 2021.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-20-00374-CV


   MCLANE COMPANY, INC.; MCLANE FOODSERVICE, INC.; AND
             GABRIEL A. GUAJARDO, Appellants

                                        V.

                           DANA MCCANN, Appellee

                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-62897


                          MEMORANDUM OPINION

      This is an interlocutory appeal from an order signed March 24, 2020 denying
a motion to compel arbitration. On August 27, 2021, appellants filed an unopposed
motion to dismiss the appeal. See Tex. R. App. P. 42.1(a)(1). The motion is granted,
and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Jewell, Spain, and Wilson.